Case 2:06-cr-20465-NGE-MKM ECF No. 3058, PageID.23208 Filed 02/03/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


  UNITED STATES OF AMERICA,
               Plaintiff-Respondent,                    Case No. 06-20465
  v.                                                    Honorable Nancy G. Edmunds
  AREF NAGI,

               Defendant-Petitioner.
  _______________________________/

                                       JUDGMENT

        For the reasons stated in the Court’s opinion and order denying Petitioner’s motion

  to vacate, set aside or correct sentence under 28 U.S.C. § 2255 (ECF No. 2920),

  Petitioner’s motion is DENIED.

        SO ORDERED.

                                   s/ Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge

  Dated: February 3, 2021


  I hereby certify that a copy of the foregoing document was served upon counsel of record
  on February 3, 2021, by electronic and/or ordinary mail.

                                   s/ L. Bartlett
                                   Case Manager




                                             1
